CficruMAl C.0Uf4 o-f AppEAls
                                Aus4inJ iTEXAS

 iWe lWs4ftiJ \T13210
    \fe,                                              'AssauH-Om APublic
Thf. SUV, of Tetta          RECEIVEDJN
                           QO^TOFCffiWllNALAPPEALS        ^r^
                                                      CAUS£:#     ^_
                                                              HCKrC5S>

                              Ab^Acosta, Clark




  X Don]4e. Mous4onJ AppliCAKl-f ikl AppEAl -PiIeJ toi4b Vbt:
 CrimiMAl CduHt of AppEAfe , Aus4Im •~fo(As i*->as 'Rul-t.dl as
 4imE      barrel case "itllCftrCfia AssauH Cm APublic Siecv/A Khh*

  X AsK 4hAl-Vbc ckrU fE^urM Wnc AppEA\ 4hti ujas -Piled
 »U DEcErnb^ft. 201^4 . This '15 i4£cE5SAry -Tor -Tur4hET APpEAls
 AMci 4o pfES^rVE: EMidktfcfc. 4taM- oj>as "iMdudkd lisi appeaL
 £\/iclE^dE such as! ~Tf\Msise.npis ,I>oc\Ae+ Sbex^^+A4iKig
(judge 3a\/e order for fflidiicivA ^KAmiMArTioM), Urease T)a4e
 Form shous'iMg 3-2.-12, As teUlase from sU4e jA^j XMCickivlt
 Report sV&kmi=i^ b/ 'BowJmAH se4c«>
 Oflu4hfc4 €.\/idkvie£ /poc4t6Kl bE fE^urUEO »
                        flE^E^E+uM ^o|s|k H0u540Kf 1773*70
                                                       Allrcd UmH
                                                     Iowa Pat^ ,Te)(A5 7&3fcf7